Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a control unit” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the limitation “a pulsed laser beam” in line 12 is unclear if it is referring to the same pulsed laser beam recited in lines 3-4.
Claim limitation “a control unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure devoid of any structure that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshida (US 2015/0273624).
Yoshida teaches a laser processing apparatus (Fig. 6-7) comprising: a chuck table (18) for holding a workpiece (16, 17); a laser beam applying unit (combination of .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshida in view of Karavitis (US 2011/0206072).

Yoshida fails to disclose wherein the control unit controls the scanner to scan the spots of the pulsed laser beam over the workpiece spirally inwardly from an outer circumference thereof and to increase the operation frequency of the scanner as the spots of the pulsed laser beam move inwardly on the workpiece to reduce a radius of a spiral pattern of the spots.
Karavitis teaches a laser processing apparatus (1, 1’) comprising a control unit (p.0125), wherein the control unit controls the scanner to scan the spots of the pulsed laser beam over the workpiece spirally inwardly from an outer circumference thereof (p.0088) and to increase the operation frequency of the scanner as the spots of the pulsed laser beam move inwardly on the workpiece to reduce a radius of a spiral pattern of the spots (the control unit of Karavitis is capable of performing as claimed; p.0031; p.0035; p.0042; p.0080 p.0088; p.0221; p.0289; p.0292).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the control unit of Yoshida, with Karavitis, by controlling the scanner to spirally scan the pulsed laser beam over the workpiece, for the advantages of accelerating the processing time.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshida in view of Maltsev (US 2012/0241427).

Yoshida fails to disclose an adjustment table containing pulse energy levels corresponding respectively to repetitive frequencies and wherein the decimator includes an acoustooptical device for adjusting the repetitive frequency on the basis of the pulse energy levels corresponding to the repetitive frequencies established in the adjustment table.
Maltsev teaches a laser processing apparatus comprising an adjustment table containing pulse energy levels corresponding respectively to frequencies (p.0171), and adjusting the frequency based on the pulse energy levels corresponding to the frequencies established in the adjustment table (p.0171), and a decimator (pulse picker) including an acoustooptical device (AOM (acousto-optic modulator) 5; Fig. 3A).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the control unit of Yoshida, with Maltsev, by providing an adjustment table containing pulse energy levels corresponding respectively to frequencies, for a proper frequency adjustment and laser processing, and an acoustooptical device as the decimator, for the advantages of high performance reliability.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshida in view of Morikazu (US 2013/0017640).
Regarding claim 4, Yoshida teaches all the elements of the claimed invention as set forth above, except for, wherein the workpiece includes a stacked wafer comprising a light-emitting wafer including an epitaxy substrate and a light-emitting layer with a buffer layer interposed therebetween, and a relocation substrate disposed on the light-emitting layer of the light- emitting wafer, the control unit controls the laser beam applying unit to apply the pulsed laser beam while positioning the spots of the pulsed laser beam on the buffer layer, thereby destroying the buffer layer and replacing the buffer layer with a peel-off layer, and the epitaxy substrate is peeled off from the light- emitting layer to relocate the light-emitting layer to the relocation substrate.
Morikazu teaches a laser processing apparatus (5) wherein the workpiece includes a stacked wafer (2) comprising a light-emitting wafer (p.0021) including an epitaxy substrate (20) and a light-emitting layer (combination of 4 and 21) with a buffer layer (22) interposed therebetween (as shown in Fig. 2B and 5B), and a relocation substrate (3) disposed on the light-emitting layer of the light- emitting wafer (as shown in Fig. 2B and 5B), the control unit controls the laser beam applying unit (52) to apply the pulsed laser beam while positioning the spots of the pulsed laser beam on the buffer layer (as shown in Fig. 5B; p.0024), thereby destroying the buffer layer and replacing the buffer layer with a peel-off layer (p.0024), and the epitaxy substrate is peeled off from the light- emitting layer to relocate the light-emitting layer to the relocation substrate (abstract; p.0039).
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 6,257,224, JP 2006-088199 and US 2016/0243646.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBA T ROSARIO-APONTE whose telephone number is (571)272-9325. The examiner can normally be reached M to F; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/ALBA T ROSARIO-APONTE/Examiner, Art Unit 3761                                                                                                                                                                                             
03/24/2022

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761